UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-52575 Lightning Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8583866 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23 Creek Circle, Boothwyn, Pa 19061 (Address of principal executive offices) (610) 494 5534 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,652,474 common shares as ofMay 10, 2011; 500,000 Series A Nonvoting Capital Stock shares as of May 10, 2011 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and QualitativeDisclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Removed and Reserved 22 Item 5. Other Information 22 Item 6. Exhibits 23 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The Company’s unaudited financial statements included in this Form 10-Q are as follows: 1 Consolidated Balance Sheets as ofMarch 31, 2011 and December 31, 2010 (audited); 2 ConsolidatedStatements of Operations for the three months ended March 31, 2011 and2010; 3 ConsolidatedStatements of Cash Flows for the three months ended March 31, 2011 and 2010; 4 Notes to Consolidated Condensed FinancialStatements. 1 Item 1. Financial Statements. LIGHTNING GAMING, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) (audited) Assets Current Assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses Total Current Assets Property, Plant and Equipment, net Other Assets Intangible Assets, net Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ $ Accrued expenses Total Current Liabilities Long Term Debt Long term debt Accrued interest and other long term liabilities Fair value of warrants 13,169 Total Long TermLiabilities Commitments Stockholders' Deficit Preferred stock: $0.001 par value; authorized 10,000,000 shares, Series A Nonvoting capital stock 6,000,000 shares authorized, 500,000shares issued and outstanding at March 31, 2011 and December 31, 2010 Common stock: $0.001 par value; authorized 90,000,000 shares; 4,660,285shares issued and 4,652,474 shares outstanding at March 31, 2011 and December 31, 2010 Additional paid in capital Accumulated deficit Treasury stock, 7,811 shares at cost Total Stockholders’ Deficit Total Liabilities and Stockholders’ Deficit $ $ See Notes to Consolidated Condensed Financial Statements 2 LIGHTNING GAMING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS ThreeMonths Ended March 31, 2011 and 2010 Three Months Ended March 31, Revenues Sales of gaming products and parts $ $ License and servicefees Total revenues Costs and operating expenses Cost of products sold Operating expenses Research and development Selling, general & administrative expenses Depreciation and amortization Total costs and operating expenses Operating loss ) ) Non-operating income (expense) Net interest expense ) ) Change in value of warrants Otherexpense - ) Net loss $ ) $ ) Net loss per Series A Nonvoting share-basic and diluted $ ) $ ) Net loss per common share-basic and diluted $ ) $ ) Weighted average Series A Nonvoting shares outstanding-basic and diluted Weighted average common shares outstanding- basic and diluted See Notes to Consolidated Condensed Financial Statements 3 LIGHTNING GAMING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2011 and 2010 Three Months Ended March 31, NET CASH USED IN OPERATING ACTIVITES $ ) $ ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ( 36,702 ) Increase in intangible and other assets ) ) Proceeds from sale ofequipment - NET CASH USED IN INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Payment on capital lease - ) Proceeds fromissuance of debt - NET CASH PROVIDED BY FINANCING ACTIVITIES - NET INCREASE (DECREASE)IN CASH CASH - Beginning of period CASH - End of period $ $ Supplemental Disclosure of Cash Flow Information: Non cash financing activities: Issuance of Series A Nonvoting capital stock in exchange fora note payable and accrued interest $ - $ See Notes to Consolidated Condensed Financial Statements 4 LIGHTNING GAMING, INC. AND SUBSIDIARIES Notes toConsolidated Condensed Financial Statements March 31, 2011 Note 1.Nature of Business and Summary of Significant Accounting Policies Nature of Business: On January 29, 2008,Lightning Gaming, Inc. (formerly known asRed Pearl Acquisition Corp.) (the “Company”) completed a merger (the "Merger") with Lightning Poker, Inc. (“Lightning Poker”), as a result of which Lightning Poker became a wholly-owned subsidiary of the Company. Lightning Poker was formed to manufacture and marketgaming products, including afully automated, proprietary electronic poker table(the “System”),to commercial and tribal casinos, card clubs, other gaming and lottery venues, bars and restaurants and the home market. The System is designed to improve economics for casino operators while improving overall player experience. In 2009 the Company commenced the design, manufacture, marketing, sale and operation of video and reel-spinning gaming machines to customers invarious legalized gamingjurisdictions. The current products are (i) a Video SCRABBLE bonus slot machine (ii) a multi-rack Scrabble slot machine and (iii) spinning reel SCRABBLE and POPEYEslot machines. The Company routinely enters into license agreements for the use of intellectual properties and technologies in its products. These agreements generally provide for royalty advances and license fee payments when the agreements are signed and minimum commitments which are cancelable in certain circumstances. Basis of Presentation: The unaudited interim financial statements contained herein should be read in conjunction with the Company’s annual report on Form 10-K filed on April 7, 2011 (“Form 10-K”). The accompanying interim financial statements are presented in accordance with the requirements ofArticle 8.03 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and, accordingly, do not include all the disclosures required by generally accepted accounting principles with respect to annual financial statements. The interim consolidated condensed financial statements have been prepared in accordance with the Company’s accounting practices described in the Form 10-K but have not been audited. In management’s opinion, the financial statements include all adjustments, which consist only of normal recurring adjustments, necessary for a fair statement of the Company’s financial position, results of operations and cash flows for the periods presented. The balance sheet data as of December 31, 2010 were derived from the Company’s audited financial statements, but do not include all disclosures required by accounting principles generally acceptedin the United States of America (“GAAP”). The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for the entire year. There were nomaterial changes during the most recent fiscal quarter in the Company’s significant accounting policies described in the Form 10-K. The allowance for doubtful accounts at March 31, 2011 and December 31, 2010 was $229,162. The Company’sfinancial statements have been prepared on a going concern basis, which assumes realization of all assets and settlement or payment of all liabilities in the ordinary course of business. We have limited capital resources, net operating losses and negative cash flows from operations since the 5 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 1.Nature of Business and Summary of Significant Accounting Policies (Continued) Basis of Presentation (Continued) Company’sinception and expect these conditions to continue for the foreseeable future. The generation of cash flow sufficient to meet the Company’s cash needs in the future will depend on the Company’s ability to obtain the regulatory approvals required to distribute the Systemandgaming machines and successfully marketour productstomore casinos and card clubs. Based on the Company’s cash flow projections and anticipated revenues, the Company believes it will require additional capital or financing to support its operations during 2011. The Company has received assurance from a major stockholder to support its operations for 2011 should such support become necessary. In addition the Company’s ability to sell or lease its products on a large scale may require additional financing for working capital. There is no assurance that the Company would be able to obtain such financing, if at all, on reasonable terms. If the Company needs additional funding andisunable to obtain it, the Company’sfinancial condition would be adversely affected. In that event, the Company would have to postpone or discontinue planned operations and projects. The Company’s continuance as a going concern is dependent upon these factors, among others. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”)issued guidance on revenue recognition formultiple-deliverable revenue arrangements. The guidance is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. The guidanceaddresses how to separate deliverables and how to measure and allocate arrangement consideration to one or more units of accounting. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements and related disclosures. In October 2009, the FASB issued guidance on certain revenue arrangements that include software elements. The guidance reduces the types of transactions that fall within the current scope of software revenue recognition guidance. Existing software revenue recognition guidance requires that its provisions be applied to an entire arrangement when the sale of any products or services containing or utilizing software when the software is considered more than incidental to the product or service. As a result of the amendments included in the guidance, many tangible products and services that rely on software will be accounted for under the multiple-element arrangements revenue recognition guidance rather than under the software revenue recognition guidance. Under this new guidance, the following components would be excluded from the scope of software 6 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 1.Nature of Business and Summary of Significant Accounting Policies (Continued) Recent Accounting Pronouncements (Continued) revenue recognition guidance: the tangible element of the product, software products bundled with tangible products where the software components and non-software components function together to deliver the product's essential functionality, and undelivered components that relate to software that is essential to the tangible product's functionality. The guidance also addresses how to allocate transaction consideration when an arrangement contains both deliverables within the scope of software guidance (software deliverables) and deliverables not within the scope of that guidance (non-software deliverables). This guidance is effective for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. The Company elected to adopt the provisions prospectivelyto new or materially modified arrangements beginning on the effective date. The Company elected the same transition method for this guidance as that chosen for revenue recognition for multiple-deliverable revenue arrangements. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements and related disclosures. On January 1, 2010, the Company adopted the FASB guidance on fair value measurements and disclosures which adds disclosure requirements about transfers in and out of Levels 1 and 2 and separate disclosures about activity relating to Level 3 measurements and clarifies existing disclosure requirements related to the level of disaggregation and input and valuation techniques. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements and related disclosures. Note 2.Inventory Inventoryconsists of the following: March 31, December 31, Finished products $ $ Raw materials and work in process Inventory $ $ Note 3.Property and Equipment Property and equipment consist of the following: March 31, December 31, Equipment, principally Systems $ $ Furniture and fixtures Leasehold improvements Less accumulated depreciation ) ) Property, plant and equipment, net $ $ 7 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 4.Intangible Assets Intangible assets consist of the following: March 31, December 31, Purchased licenses, software and other $ $ Less accumulated amortization ) ) Intangible assets, net $ $ The software licensesacquired in 2009 and 2008 are being amortized over 3 years. Note 5.Debt Long Term Debt consists of the following: March 31, December 31, Notes Payable 8% interest due 2012 $ $ Notes Payable 8% interest due 2013 Total long term debt Less: unamortized fair market value ofwarrants ) ) Total long term debt $ $ Interest is payable atmaturity of the Notes. In February 2010 a lender exchanged its $1,000,000 note due in 2010 plus accrued interest of $206,273 for 500,000 shares of Series A Nonvoting Capital Stock. Also in February 2010 the Company entered into a $2,000,000 three-yearloan agreement with interest at 8% per annum. At the discretion of the lenders, all principal and interest outstanding on the loan may be converted into shares of the Company's capital stock issued in the Company's next equity financing at the same price and upon the same terms as the shares issuedin the next equity financing. In connection with the loan, the Company issued warrants to purchase $2,000,000 worth of shares of the Company's capital stock at an exercise price equal to $2.00 per share.The warrants are exercisable through February 22, 2015. In accordance with various loans obtained by the Company, as of March 31, 2011 the lenders holdwarrants to purchase up to 7,009,145 shares of the Company’s commonstock until various expiration dates between July 2011 and February 2015 at pricesranging between $1.10 and $2.00 per share.The purchase prices are subject to adjustment from time to time pursuant to the provisions of the respective warrant agreements.The Company accounts for the value of these warrants in the same manner used for stock-based compensation.Expense recognized for thethree months ended March 31, 2011and March 31, 2010 relatedto these warrants was$16,105,and $57,251, respectively, 8 Lightning Gaming, Inc. Notes to Consolidated Financial Statements (Continued) Note 5.Debt (Continued) and was included in interest expense. Certain notes in the amount of $7,500,000 and related accrued interest of $1,549,123 at March 31, 2011 are convertible, at the discretion of the lender into shares of the Company’s common stock on the same terms and conditions ofthe next equity financing. In April 2011 the Company borrowed $1,000,000 from The Co-Investment Fund II, L.P. (“CI II”) and the Companyissued to the lender a warrant to purchase up to 1,000,000 shares of common stock at $2.00 per share. The loan was for a three-yearterm, with interest at 8% per annum. The aggregate fair market value of the warrant at the time it was issued was $3,290. Lightning Poker has guaranteed the Company's obligations under the loan agreement and pledged substantially all of its assets as collateral for those obligations. Note 6. Commitments In2008the Company entered into a technology agreement with Intuicode for a nonexclusive perpetual license to use itsgaming platform/ operating system.The agreement provides for royalty fees on a per-unit basis and is for a term of two years. The agreement has been amended to provide for a daily fee for leased slot machines and also extended the termof theagreement to ten years. The agreement may be cancelled under certain conditions. In March 2009 the Company entered into an exclusivelicense agreement with Hasbro, Inc. to use the Scrabble brand in gaming devicesdistributed in the United States and Canada.The initial term of the agreement isfive years with the Company’s right to extend the agreement for two additional five- year terms if certain performance standards are met. The agreement calls for minimum annual payments and may be cancelled under certain conditions. In April 2009 the Company entered into an exclusivelicense agreement with Mattel, Inc. to use the Scrabble brand in gaming devicesdistributedworldwide excludingthe United States and Canada.The initial term of the agreement isfive years with the Company’s right to extend the agreement for two additional two- year terms if certain performance standards are met. The agreement calls for minimum annual payments and may be cancelled under certain conditions. In January 2011, the Company gave notice to terminate the license agreement. In October 2009 the Company entered into an exclusivelicense agreement with Hearst Holdings, Inc. and King Features Syndicate Division to use the brand POPEYE and related family of characters in gaming devicesdistributedworldwide excludingthe United Kingdom and Japan.The initial term of the agreement wasfor one year with the Company’s right to extend the agreement for eight additional one- year terms upon payment of minimum royalties. The Company paid the minimum royalties and extended the term of the agreement to 2012. In March 2010 the Company entered into a license agreement with Speed Racer Enterprises, Inc. to use the Speed Racerbrand and related family of characters in gaming devicesdistributedworldwide excludingJapan.The initial term of the agreement isfive years commencing May 1, 2010 with the Company’s right to extend the agreement for one additional three- year term if certain performance standards are met. The Company routinely enters into license agreementsfor the use of intellectual properties and technologies. These agreements generally provide for royalty advances and license fee payments when the agreements are signed and minimum commitments which are cancelable in certain circumstances. AtMarch 31, 2011, the Company had totallicense fee commitments and advancesmade and potential future royalty and license fee payments as follows: Minimum Commitments Total royalty and license fee commitments $ AdvAdvancesmade ) PotePotential future payments $ 9 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Continued) Note 6. Commitments (Continued) As ofMarch 31, 2011, the Company estimates that potential future royalty payments in each fiscal year will be as follows: Year ending December 31, Minimum Commitments $ Total $ In November 2009 the Company entered into a lease agreement for its corporate offices. The lease was effective inJanuary 2010 and is fora term of sixty seven months. Future minimum lease paymentsare as follows: Year Ending December 31, Amount $ $ Rent expense for the three months ended March 31, 2011 and 2010 was $44,911 and $17,666, respectively. The Company has entered intonon-exclusive licensing agreements with two vendors whereby the Company is required to pay the vendors for maintenance and software licensesused in conjunction with the Company’s products. Note 7.Stockholders’ Deficit Stockholders’ deficit includes the following transactions: Stock Options:In 2007 the Companyadopted the 2007 Equity Incentive Plan (the “Stock Plan”) to enable the Companyto offer key employees, consultants and directors equity interests in the Company, thereby helping to attract, retain and motivate such persons to exercise their best efforts on behalf of the Company.Stock options under the Stock Plan are granted at the discretion of the Board of Directors (acting as the Company’s Compensation Committee). The maximum aggregate number of shares of common stock issuableunder the Stock Plan is2,500,000.The exercise price of each option will be determined by the Board of Directors at the time the option is granted, but in no event will be less than 100% of the fair market value of the common stock at the time of grant.Options granted will not be exercisable after 10 years from the grant date. 10 Lightning Gaming, Inc. and Subsidiaries Notes to Consolidated Condensed Financial Statements (Continued) Note 7.Stockholders’ Deficit (Continued) Stock Options (Continued) Options generally vest at 20% per year starting from the grant date and are fully vested after five years.The options can be exercised in partial or full amounts upon a change in control and at such other times as specified in the award agreements. Options granted under the Stock Planare accounted forunder the FASB guidance for share-based payments.Accordingly, compensation costsrecognized for thethree months ended March 31, 2011 and March 31, 2010 were $24,998 and, $30,908, respectively. A summary of option transactions in 2011is as follows: Shares Weighted Average Exercise Price Outstanding at December 31, 2010 $ Options granted - $
